ALLOWABILITY NOTICE
	Applicant’s response, dated 11/23/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a connecting system for electrically connecting at least one light source to a system for supplying electrical power of a motor vehicle, said connecting system comprising: a circuit board configured to be electrically connected to said system for supplying electrical power of a motor vehicle; at least one connecting pad mounted to the circuit board; a light source holder spaced apart from the circuit board; a light source of a vehicle light device, said light source being mounted on the light source holder; and at least one conductive bridge having one end attached to said at least one pad and an opposing end attached to said light source holder such that said at least one pad is electrically connected to said light source through said at least one conductive bridge, thereby allowing said light source to be spaced apart from said circuit board.
The closest prior art, Cheng [US 8382331] teaches the details of a connecting system for connecting a light source to a system, comprising a circuit board, connecting terminals and light source 
Because the prior art of record fails to teach or disclose the details of a connecting system for electrically connecting at least one light source to a system for supplying electrical power of a motor vehicle, said connecting system comprising: a circuit board configured to be electrically connected to said system for supplying electrical power of a motor vehicle; at least one connecting pad mounted to the circuit board; a light source holder spaced apart from the circuit board; a light source of a vehicle light device, said light source being mounted on the light source holder; and at least one conductive bridge having one end attached to said at least one pad and an opposing end attached to said light source holder such that said at least one pad is electrically connected to said light source through said at least one conductive bridge, thereby allowing said light source to be spaced apart from said circuit board, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 15 and its dependent claims, the claims recite the details of a connecting system for electrically connecting at least one light source to a system for supplying electrical power of a motor vehicle, said connecting system comprising: a circuit board configured to be electrically connected to said system for supplying electrical power of a motor vehicle; at least one connecting terminal attached to the circuit board: a light source holder spaced apart from the circuit board: a light source of a vehicle light device, said light source being mounted on the light source holder; at least one conductive bridge spanning from said at least one connecting terminal to said light source holder such that said at least one connecting terminal is electrically connected to said light source, thereby allowing said light source to be spaced apart from said circuit board; and an electrical connector attached to the circuit board and separated from the at least one connecting terminal.
The closest prior art, Cheng [US 8382331] teaches the details of a connecting system for connecting a light source to a system, comprising a circuit board, connecting terminals and light source 
Because the prior art of record fails to teach or disclose the details of a connecting system for electrically connecting at least one light source to a system for supplying electrical power of a motor vehicle, said connecting system comprising: a circuit board configured to be electrically connected to said system for supplying electrical power of a motor vehicle; at least one connecting terminal attached to the circuit board: a light source holder spaced apart from the circuit board: a light source of a vehicle light device, said light source being mounted on the light source holder; at least one conductive bridge spanning from said at least one connecting terminal to said light source holder such that said at least one connecting terminal is electrically connected to said light source, thereby allowing said light source to be spaced apart from said circuit board; and an electrical connector attached to the circuit board and separated from the at least one connecting terminal, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 17 and its dependent claims, the claims recite the details of a connecting system for electrically connecting at least one light source to a system for supplying electrical power of a motor vehicle, said connecting system comprising: a circuit board configured to be electrically connected to said system for supplying electrical power of a motor vehicle; at least one connecting terminal attached to the circuit board: a light source holder spaced apart from the circuit board; a light source of a vehicle light device, said light source being mounted on the light source holder; and at least one conductive bridge spanning from said at least one connecting terminal to said light source holder such that said at least one connecting terminal is electrically connected to said light source, thereby allowing said light source to be spaced apart from said circuit board, wherein said light source holder comprises at least one conductive pad provided on the surface of the light source holder and electrically connected to said light source.
The closest prior art, Cheng [US 8382331] teaches the details of a connecting system for connecting a light source to a system, comprising a circuit board, connecting terminals and light source 
Because the prior art of record fails to teach or disclose the details of a connecting system for electrically connecting at least one light source to a system for supplying electrical power of a motor vehicle, said connecting system comprising: a circuit board configured to be electrically connected to said system for supplying electrical power of a motor vehicle; at least one connecting terminal attached to the circuit board: a light source holder spaced apart from the circuit board; a light source of a vehicle light device, said light source being mounted on the light source holder; and at least one conductive bridge spanning from said at least one connecting terminal to said light source holder such that said at least one connecting terminal is electrically connected to said light source, thereby allowing said light source to be spaced apart from said circuit board, wherein said light source holder comprises at least one conductive pad provided on the surface of the light source holder and electrically connected to said light source, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875